Pek CüRiam.
In the case of Boles v. Graham, 249 N.C. 131, 105 S.E. 2d 296, this Court said: “Appeal does not lie from an order overruling a demurrer in any case except where it is interposed as a matter of right for misjoinder of parties and causes. Prior to trial on the merits, an order overruling a demurrer for failure to state a cause of action can be reviewed only by writ of certiorari. Rule 4(a), Rules of Practice in the Supreme Court, 242 N.C. 766. The defendants are here prematurely.”
This appeal is likewise premature.
Appeal dismissed.